Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is responsive to applicant’s amendment filed 2/10/2021.
	Claims 1-4 and 7 are pending.
	The previous rejection of claims 5, 6, and 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of applicant’s amendments and remarks.
	The previous rejection of claims 1-8 under 35 U.S. C. 102(a)(1) as being anticipated by Rizvi et al. (Construction and Building Materials 106 (2016) 618-631) is withdrawn in view of applicant’s amendments and remarks.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/10/2021 has been considered by the examiner. Initialed copies accompany this action.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 2/10/2021 prompted the new ground(s) of rejection presented in this Office action.
Claim Rejections - 35 USC § 102
Claims 1-4 and 7 are rejected under 35 U.S. C. 102(a)(1) as being anticipated by M.J. Khattak et al. (Construction and Building Materials 40 (2013) 738-745, hereinafter Khattak, cited in the IDS filed 2/10/2021).
Regarding claim 1, Khattak discloses a hot mix asphalt mixture comprising: an asphalt binder dosed with a conductive filler (Vapor-grown CNF); and an aggregate material dispersed within said 
Regarding claim 2, Khattak discloses said conductive filler is a nano material (CNF, page 739, Materials).
Regarding claim 3, Khattak discloses said nano material is carbon nanofibers (CNF, page 739, Materials).
Regarding claim 4, Khattak discloses said asphalt binder is a viscosity graded asphalt (page 739, Materials).
Regarding claim 7, Khattak discloses said aggregate is angular limestone (crushed limestone aggregates, page 739, Materials).
The recitation of "a self-sensing piezoresistive hot mix asphalt" has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 1.
Claims 1-4 and 7 are rejected under 35 U.S. C. 102(a)(1) as being anticipated by Buyantuev et al. (RU 2561435, hereinafter Buyantuev).  The machine translation is used for the rejection purposes.
Regarding claim 1, Buyantuev discloses a hot mix asphalt mixture comprising: an asphalt binder (bitumen) dosed with a conductive filler (nanofibers); and an aggregate material (mineral powder, crushed stone, sand), dispersed within said asphalt binder, wherein said aggregate further comprises said conductive filler (See Table 1).
Regarding claim 2, Buyantuev discloses said conductive filler is a nano material (carbon nanomaterials, para 0008).

Regarding claim 4, Buyantuev discloses said asphalt binder is a viscosity graded asphalt (bitumen grade, para 0016).
Regarding claim 7, Buyantuev discloses said aggregate is angular limestone (ground limestone, para 0016).
The recitation of "a self-sensing piezoresistive hot mix asphalt" has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 1.
Response to Arguments
Applicant’s arguments, filed 2/10/2021, with respect to the rejection(s) of claims 1-8 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new ground(s) of rejections are made above.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 2/10/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455.  The examiner can normally be reached on M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAIDUNG D NGUYEN/Primary Examiner, Art Unit 1761